 



Exhibit 10.15
INTUIT INC.
EMPLOYEE STOCK PURCHASE PLAN
As Amended and Restated On July 27, 2005
     1. Establishment of Plan. The Company proposes to grant options for
purchase of the Company’s Common Stock, $0.01 par value, to eligible employees
of the Company and Participating Subsidiaries pursuant to this Plan. A total of
5,400,000 shares of the Company’s Common Stock is reserved for issuance under
this Plan. Such number shall be subject to adjustments effected in accordance
with Section 14 of this Plan. The Company intends this Plan to qualify as an
“employee stock purchase plan” under Section 423 of the Code (including any
amendments to or replacements of such Section), and this Plan shall be so
construed. Capitalized terms not defined in the text are defined in Section 26
below. Any term not expressly defined in this Plan that is defined in
Section 423 of the Code shall have the same definition herein.
     2. Purpose. The purpose of this Plan is to provide eligible employees of
the Company and Participating Subsidiaries with a convenient means of acquiring
an equity interest in the Company through payroll deductions, to enhance such
employees’ sense of participation in the affairs of the Company and
Participating Subsidiaries, and to provide an incentive for continued
employment.
     3. Administration. This Plan shall be administered by the Committee.
Subject to the provisions of this Plan and the limitations of Section 423 of the
Code or any successor provision in the Code, all questions of interpretation or
application of this Plan and any agreement or document executed pursuant to this
Plan shall be determined by the Committee and its decisions shall be final and
binding upon all Participants. The Committee shall have full power and authority
to prescribe, amend and rescind rules and regulations relating to this Plan,
including determining the forms and agreements used in connection with this
Plan; provided that the Committee may delegate to the President, the Chief
Financial Officer or the officer in charge of Human Resources, in consultation
with the General Counsel or her designee, the authority to approve revisions to
the forms and agreements used in connection with this Plan that are designed to
facilitate administration of the Plan and that are not inconsistent with the
Plan or with any resolutions of the Committee relating to the Plan. The
Committee may amend this Plan as described in Section 25 below. Members of the
Committee shall receive no compensation for their services in connection with
the administration of this Plan, other than standard fees as established from
time to time by the Board for services rendered by Committee members serving on
Board committees. All expenses incurred in connection with the administration of
this Plan shall be paid by the Company.
     4. Eligibility.
          (a) Any employee of the Company or of any Participating Subsidiary is
eligible to participate in an Offering Period under this Plan, except the
following:
               (i) employees who are not employed fifteen (15) days before the
beginning of such Offering Period; and
               (ii) employees who, together with any other person whose stock
would be attributed to such employee pursuant to Section 424(d) of the Code, own
stock or hold options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or any of its Subsidiaries or who, as a result of being granted an option under
this Plan with respect to such Offering Period, would own stock or hold options
to

 



--------------------------------------------------------------------------------



 



Intuit Inc.
Employee Stock Purchase Plan
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or any of its
Subsidiaries.
          (b) An individual who provides services to the Company, or any
Participating Subsidiary, as an independent contractor shall not be considered
an “employee” for purposes of this Section 4 or this Plan, and shall not be
eligible to participate in the Plan, except during such periods as the Company
or the Participating Subsidiary, as applicable, is required to withhold U.S.
federal employment taxes for the individual. This exclusion from participation
shall apply even if the individual is reclassified as an employee, rather than
an independent contractor, for any purpose other than U.S. federal employment
tax withholding.
     5. Offering Dates.
          (a) Offering Periods shall be of three (3) months duration commencing
on each June 16, September 16, December 16 and March 16 and ending on the
following September 15, December 15, March 15 and June 15, respectively.
Notwithstanding the foregoing and subject to Section 11(c) below, the Offering
Period that commenced on March 16, 2005 shall be of twelve months duration and
consist of four three-month Accrual Periods.
          (b) The Committee shall have the power to change the duration of
Offering Periods with respect to future offerings without stockholder approval
if such change is announced prior to the scheduled beginning of the first
Offering Period to be affected.
     6. Participation in this Plan. An eligible employee may become a
Participant in an Offering Period on the first Offering Date after satisfying
the eligibility requirements by following the enrollment procedures established
by the Company and enrolling in the Plan by the enrollment deadline established
by the Company before such Offering Date. The enrollment deadline shall be the
same for all eligible employees with respect to a given Offering Period. An
eligible employee who does not timely enroll after becoming eligible to
participate in such Offering Period shall not participate in that Offering
Period or any subsequent Offering Period unless such employee follows the
enrollment procedures established by the Company and enrolls in this Plan by the
enrollment deadline established by the Company before a subsequent Offering
Date. A Participant will automatically participate in each Offering Period
commencing immediately following the last day of the prior Offering Period
unless he or she withdraws or is deemed to withdraw from this Plan or terminates
further participation in the Offering Period as set forth in Sections 11 or 12
below. A Participant is not required to file any additional agreement in order
to continue participation in this Plan. An employee may only participate in one
Offering Period at a time.
     7. Grant of Option on Enrollment. Enrollment by an eligible employee in
this Plan with respect to an Offering Period will constitute the grant (as of
the Offering Date) by the Company to such Participant of an option to purchase
on the Purchase Date up to that number of shares of Common Stock of the Company
determined by dividing (a) the amount accumulated in such employee’s payroll
deduction account during the applicable Accrual Period in such Offering Period
by (b) the lower of (i) eighty-five percent (85%) of the Fair Market Value of a
share of the Company’s Common Stock on the Offering Date (but in no event less
than the par value of a share of the Company’s Common Stock), or
(ii) eighty-five percent (85%) of the Fair Market Value of a share of the
Company’s Common Stock on the Purchase Date (but in no event less than the par
value of a share of the Company’s Common Stock); provided, however, that the
number of shares of the Company’s Common Stock subject to any option granted
pursuant to this Plan shall not exceed the maximum number of shares which may be
purchased pursuant to Sections 10(a), 10(b) or 10(c) below with

- 2 -



--------------------------------------------------------------------------------



 



Intuit Inc.
Employee Stock Purchase Plan
respect to the applicable Accrual Period. The fair market value of a share of
the Company’s Common Stock shall be determined as provided in Section 8 hereof.
     8. Purchase Price. The purchase price per share at which a share of Common
Stock will be sold to Participants in any Offering Period shall be eighty-five
percent (85%) of the lesser of:
          (a) The Fair Market Value on the Offering Date; or
          (b) The Fair Market Value on the Purchase Date;
provided, however, that in no event may the purchase price per share of the
Company’s Common Stock be below the par value per share of the Company’s Common
Stock.
     9. Payment Of Purchase Price; Changes In Payroll Deductions; Issuance Of
Shares.
          (a) The purchase price of the shares is accumulated by regular payroll
deductions made during each Accrual Period. The deductions are made as a
percentage of the Participant’s compensation in one percent (1%) increments not
less than two percent (2%), nor greater than ten percent (10%) or such lower
limit set by the Committee. Compensation shall mean base salary and commissions.
Payroll deductions shall commence on the first payday of each Accrual Period and
shall end on the last payday that occurs in such Accrual Period unless sooner
altered or terminated as provided in this Plan. Notwithstanding the foregoing,
if the last payday that occurs in an Accrual Period is within five business days
prior to the Purchase Date, the last payday may be deemed to be the immediately
preceding payday, provided that such determination is made and announced prior
to the scheduled beginning of the applicable Accrual Period.
          (b) A Participant may increase or decrease the rate of payroll
deductions for any subsequent Offering Period by filing with the Company a new
authorization for payroll deductions before the beginning of such Offering
Period by the deadline established by the Company and in accordance with the
Company’s administrative procedures for the Plan.
          (c) Solely with respect to the twelve-month Offering Period that
commenced on March 16, 2005, a Participant may lower or increase the rate of
payroll deductions to be effective with the next Accrual Period to occur in that
Offering Period by filing with the Company a new authorization for payroll
deductions. The Participant must file the authorization before the beginning of
the next Accrual Period during the same time period as enrollment is open under
Section 6 above.
          (d) All payroll deductions made for a Participant are credited to his
or her account under this Plan and are deposited with the general funds of the
Company. No interest accrues on the payroll deductions. All payroll deductions
received or held by the Company may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate such payroll
deductions.
          (e) On each Purchase Date, so long as this Plan remains in effect and
provided that the Participant has not timely submitted a signed and completed
withdrawal form before that date which notifies the Company that the Participant
wishes to withdraw from that Offering Period under this Plan and have all
payroll deductions accumulated in the account maintained on behalf of the
Participant as of that date returned to the Participant, the Company shall apply
the funds then in the Participant’s account to the purchase of whole shares of
Common Stock reserved under the option granted to such Participant with respect
to the Offering Period to the extent that such option is exercisable on the
Purchase Date. The purchase price per share shall be as specified in Section 8
of this Plan. Any cash remaining in a Participant’s account after such purchase
of shares because the amount is insufficient to

- 3 -



--------------------------------------------------------------------------------



 



Intuit Inc.
Employee Stock Purchase Plan
purchase a whole share shall be returned to the Participant, without interest.
Any cash remaining in a Participant’s account after such purchase due to the
limitations in Section 10 below shall be returned to the Participant, without
interest. Subject to Section 12 below, no Common Stock shall be purchased on a
Purchase Date on behalf of any employee whose participation in this Plan has
terminated prior to such Purchase Date.
          (f) As promptly as practicable after the Purchase Date, the Company
shall deliver shares representing the shares purchased.
          (g) During a Participant’s lifetime, such Participant’s option to
purchase shares hereunder is exercisable only by him or her. The Participant
will have no interest or voting right in shares covered by his or her option
until such option has been exercised. Shares issued for the benefit of a
Participant under this Plan will be issued to an account in the name of the
Participant. The Company may require shares to be issued to an account
established by a broker dealer approved by the Company.
     10. Limitations on Shares to be Purchased.
          (a) No Participant shall be entitled to purchase stock under this Plan
at a rate which, when aggregated with his or her rights to purchase stock under
all other employee stock purchase plans of the Company or any Subsidiary,
exceeds $25,000 in fair market value, determined as of the Offering Date (or
such other limit as may be imposed by the Code) for each calendar year in which
the employee is a Participant in this Plan.
          (b) No Participant shall be entitled to purchase more than the Maximum
Share Amount on any single Purchase Date. Prior to the commencement of any
Offering Period, the Committee may, in its sole discretion, set a Maximum Share
Amount. In no event shall the Maximum Share Amount exceed the amounts permitted
under Section 10(e) below. If a new Maximum Share Amount is set, then all
Participants must be notified of such Maximum Share Amount prior to the deadline
established by the Company to enroll or change the rate of payroll deductions
for the next Offering Period. Once the Maximum Share Amount is set, it shall
continue to apply with respect to all succeeding Offering Periods unless revised
by the Committee as set forth above.
          (c) If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then the Company will make a pro rata allocation of the remaining shares
in as uniform a manner as shall be reasonably practicable and as the Committee
shall determine to be equitable. In such event, the Company shall give written
notice of such reduction of the number of shares to be purchased under a
Participant’s option to each Participant affected thereby.
          (d) Any payroll deductions accumulated in a Participant’s account
which are not used to purchase stock due to the limitations in this Section 10
shall be returned to the Participant as soon as practicable after the end of the
applicable Accrual Period, without interest.
          (e) Solely with respect to the twelve-month Offering Period that
commenced on March 16, 2005, no more than twice the number of shares that the
Participant could have purchased at the price on the Offering Date may be
purchased by a Participant on any single Purchase Date within that Offering
Period.

- 4 -



--------------------------------------------------------------------------------



 



Intuit Inc.
Employee Stock Purchase Plan
     11. Withdrawal.
          (a) Each Participant may withdraw from an Offering Period under this
Plan by withdrawing from the Plan in accordance to the procedures established by
the Company by the deadline established by the Company for withdrawals.
          (b) Upon withdrawal from this Plan, the accumulated payroll deductions
shall be returned to the withdrawn Participant, without interest, and his or her
interest in this Plan shall terminate. In the event a Participant withdraws from
this Plan in accordance with Section 11(a), he or she may not resume his or her
participation in this Plan during the same Offering Period, but he or she may
participate in any Offering Period under this Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for payroll
deductions in the same manner as set forth above in Section 6 for initial
participation in this Plan.
          (c) Solely with respect to the twelve-month Offering Period that
commenced on March 16, 2005, if the Fair Market Value on the Offering Date is
higher than the Fair Market Value on the first day of any subsequent Offering
Period, the March 16, 2005 Offering Period will end following the Purchase Date
and the Company will automatically enroll such Participant in the Offering
Period that begins immediately following the Purchase Date. Any funds
accumulated in the Participant’s account prior to the first day of such
subsequent Offering Period will be applied to the purchase of shares on the
Purchase Date immediately prior to the first day of such subsequent Offering
Period. A Participant does not need to file any forms with the Company to
automatically be enrolled in the subsequent Offering Period in accordance with
this Section 11(c).
     12. Termination of Employment.
          (a) Termination of a Participant’s employment for any reason,
including retirement, death or the failure of a Participant to remain an
eligible employee under Section 4 above, immediately terminates his or her
participation in this Plan. In such event, the payroll deductions credited to
the Participant’s account will be returned to him or her or, in the case of his
or her death, to his or her legal representative, without interest.
          (b) For purposes of this Section 12, an employee will not be deemed to
have terminated employment or failed to remain an eligible employee in the case
of sick leave, military leave, or any other leave of absence approved by the
Committee; provided that such leave is for a period of not more than ninety
(90) days or reemployment upon the expiration of such leave is guaranteed by
contract or statute.
     13. Return of Payroll Deductions. In the event a Participant’s interest in
this Plan is terminated by withdrawal, termination of employment or otherwise,
or in the event this Plan is terminated, the Company shall promptly deliver to
the Participant all payroll deductions credited to such Participant’s account.
No interest shall accrue on the payroll deductions of a Participant in this
Plan.
     14. Capital Changes. Subject to any required action by the stockholders of
the Company, the number of shares of Common Stock covered by each option under
this Plan which has not yet been exercised and the number of shares of Common
Stock which have been authorized for issuance under this Plan but have not yet
been placed under option, as well as the price per share of Common Stock covered
by each option under this Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
and outstanding shares of Common Stock of the Company resulting from a stock
split or the payment of a stock dividend (but only on the

- 5 -



--------------------------------------------------------------------------------



 



Intuit Inc.
Employee Stock Purchase Plan
Common Stock) or any other increase or decrease in the number of issued and
outstanding shares of Common Stock effected without receipt of any consideration
by the Company; provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been “effected without receipt of
consideration”; and provided further, that the price per share of Common Stock
shall not be reduced below its par value per share. Such adjustment shall be
made by the Committee, whose determination shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.
     In the event of the proposed dissolution or liquidation of the Company,
each Offering Period will terminate immediately prior to the consummation of
such proposed action and the accrued payroll deductions will be returned to each
Participant without interest, unless otherwise provided by the Committee. The
Committee may, in the exercise of its sole discretion in such instances, shorten
each Offering Period in progress and establish a new Purchase Date (the “Special
Purchase Date”) upon which the accrued payroll deductions of each Participant
who does not elect to withdraw his or her payroll deductions will be used to
purchase whole shares with any remaining cash balance in a Participant’s account
being returned to such Participant as soon as administratively practicable
following the Special Purchase Date. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger or consolidation
of the Company with or into another corporation, each option under this Plan
shall be assumed or an equivalent option shall be substituted by such successor
corporation or a parent or subsidiary of such successor corporation. In the
event the successor corporation does not assume or substitute such options, the
Committee shall shorten each Offering Period in progress and establish a Special
Purchase Date upon which the accrued payroll deductions of each Participant who
does not elect to withdraw his or her payroll deductions will be used to
purchase whole shares with any remaining cash balance in a Participant’s account
being returned to such Participant as soon as administratively practicable
following the Special Purchase Date. The price at which each share may be
purchased on such Special Purchase Date shall be calculated in accordance with
Section 8 above as if “Purchase Date” were replaced by “Special Purchase Date”.
     The Committee may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of shares of its outstanding Common
Stock, or in the event of the Company being consolidated with or merged into any
other corporation; provided, that the price per share of Common Stock shall not
be reduced below its par value per share.
     15. Nonassignability. Neither payroll deductions credited to a
Participant’s account nor any rights with regard to the exercise of an option or
to receive shares under this Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 22 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be void and
without effect.
     16. Reports. Individual accounts will be maintained for each Participant in
this Plan. Each Participant shall receive promptly after the end of each
Offering Period a report of his or her account setting forth the total payroll
deductions accumulated, the number of shares purchased, the per share price
thereof and any cash remaining in the Participant’s account after the shares are
purchased.
     17. Notice of Disposition. In order that the Company may properly report
the compensation attributable to a Participant’s disposition of shares purchased
under this Plan, the Company may

- 6 -



--------------------------------------------------------------------------------



 



Intuit Inc.
Employee Stock Purchase Plan
require Participants to keep shares purchased under this Plan in an account
established with a broker dealer approved by the Company until the Participant
sells, gifts or transfers such shares by descent or distribution. The Company
may, at any time during the Notice Period, place a legend or legends on any
certificate representing shares acquired pursuant to this Plan requesting the
Company’s transfer agent to notify the Company of any transfer of the shares.
The obligation of the Participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.
     18. No Rights to Continued Employment. Neither this Plan nor the grant of
any option hereunder shall confer any right on any employee to remain in the
employ of the Company or any Subsidiary, or restrict the right of the Company or
any Subsidiary to terminate such employee’s employment.
     19. Equal Rights And Privileges. All eligible employees shall have equal
rights and privileges with respect to this Plan so that this Plan qualifies as
an “employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations. Any provision of
this Plan which is inconsistent with Section 423 or any successor provision of
the Code shall, without further act or amendment by the Company or the
Committee, be reformed to comply with the requirements of Section 423. This
Section 19 shall take precedence over all other provisions in this Plan.
     20. Notices. All notices or other communications by a Participant to the
Company under or in connection with this Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
     21. Term; Stockholder Approval. This Plan became effective October 7, 1996,
the date on which it was adopted by the Board and was approved by the
stockholders of the Company, in a manner permitted by applicable corporate law,
within twelve (12) months after the date this Plan was adopted by the Board. No
purchase of shares pursuant to this Plan occurred prior to such stockholder
approval. This Plan shall continue until the earlier to occur of (a) termination
of this Plan by the Board or the Committee (which termination may be effected at
any time), (b) issuance of all of the shares of Common Stock reserved for
issuance under this Plan, or (c) July 27, 2015.
     22. Death of a Participant.
          (a) In the event of a Participant’s death, payroll deductions in his
or her account shall be refunded to the Participant’s legal representative in
accordance with the Company’s then current Payroll Department’s procedures for
payment of a deceased employees’ wages. Any shares purchased under the Plan on
behalf of a Participant are to be treated in accordance with the Participant’s
will or the laws of descent and distribution.
     23. Conditions Upon Issuance of Shares; Limitation on Sale of Shares.
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder, and the requirements of any stock exchange or automated quotation
system upon which the shares may then be listed, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

- 7 -



--------------------------------------------------------------------------------



 



Intuit Inc.
Employee Stock Purchase Plan
     24. Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of California.
     25. Amendment or Termination of this Plan. The Committee may at any time
amend, terminate or extend the term of this Plan, except that any such
termination cannot affect options previously granted under this Plan, nor may
any amendment make any change in an option previously granted which would
adversely affect the right of any Participant.
Notwithstanding the prohibition against affecting options previously granted
under this Plan, this Plan or an Offering Period may be terminated by the
Committee on a Purchase Date or by the Committee’s setting a new Purchase Date
with respect to an Offering Period then in progress if the Committee determines
that termination of the Plan and/or the Offering Period is in the best interests
of the Company and the stockholders or if continuation of the Plan and/or the
Offering Period would cause the Company to incur adverse accounting charges as a
result of a change in the generally accepted accounting rules or interpretations
thereof that are applicable to this Plan.
The Company must obtain stockholder approval for each amendment of this Plan for
which stockholder approval is required by the Code, the rules of any stock
exchange or automated quotation system upon which the Company’s shares may then
be listed, or any other applicable laws or regulation. Such stockholder approval
must be obtained, in a manner permitted by applicable corporate law, within
twelve (12) months of the adoption of such amendment by the Committee.
     26. Definitions.

  (a)   “Accrual Period” means the three-month period coinciding with the
Offering Period during which payroll deductions are accumulated, with the
exception of the twelve-month Offering Period that commenced on March 16, 2005
which, subject to Section 11(c), is comprised of four three-month Accrual
Periods.     (b)   “Board” means the Board of Directors of the Company.     (c)
  “Code” means the Internal Revenue Code of 1986, as amended.     (d)  
“Committee” means the Compensation and Organizational Development Committee
appointed by the Board. The Committee is comprised of at least two (2) members
of the Board, all of whom are Outside Directors.     (e)   “Company” means
Intuit Inc., a Delaware corporation.     (f)   “Fair Market Value” means as of
any date, the value of a share of the Company’s Common Stock determined as
follows:

(i) if such Common Stock is then quoted on the Nasdaq National Market, its last
reported sale price on the Nasdaq National Market or, if no such reported sale
takes place on such date, the average of the closing bid and asked prices;
(ii) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its last reported sale price or, if no such reported sale
takes place on such date, the average of the closing bid and asked prices

- 8 -



--------------------------------------------------------------------------------



 



Intuit Inc.
Employee Stock Purchase Plan
on the principal national securities exchange on which the Common Stock is
listed or admitted to trading;
(iii) if such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market or listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on such date, as
reported in The Wall Street Journal, for the over-the-counter market; or
(iv) if none of the foregoing is applicable, by the Board in good faith.

  (g)   “Maximum Share Amount” means the maximum number of shares which may be
purchased by any employee at any single Purchase Date.     (h)   “Notice Period”
is the period beginning two (2) years from the Offering Date and one (1) year
from the Purchase Date on which such shares were purchased.     (i)   “Offering
Date” is the first business day of each Offering Period.     (j)   “Offering
Period” means a three-month period containing a single three-month Accrual
Period. Notwithstanding the foregoing, and subject to Section 11(c) above, the
Offering Period that commenced on March 16, 2005 shall be a twelve-month period
containing four three-month Accrual Periods.     (k)   “Outside Directors” means
outside directors within the meaning of Code Section 162(m).     (l)  
“Participating Subsidiaries” means Subsidiaries that have been designated by the
Committee from time to time as eligible to participate in this Plan.     (m)  
“Plan” means this Intuit Inc. Employee Stock Purchase Plan, as amended from time
to time.     (n)   “Parent Corporation” and “Subsidiary” (collectively,
“Subsidiaries”) shall have the same meanings as “parent corporation” and
“subsidiary corporation” in Code Sections 424(e) and 424(f).     (o)  
“Participant” means an employee who meets the eligibility requirements of
Section 4 above and timely enrolls in the Plan in accordance with Section 6
above.     (p)   “Purchase Date” is the last business day of each Accrual
Period.     (q)   “Reserves” means (i) the number of shares of Common Stock
covered by each option under this Plan which has not yet been exercised and
(ii) the number of shares of Common Stock which have been authorized for
issuance under this Plan but have not yet been placed under option.

- 9 -